Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21 is rejected under 35 U.S.C. 102a1 as being anticipated by Speri (20140167753).
Regarding claim 21, Speri discloses a method for joint reconstruction and segmentation of organs from magnetic resonance imaging (MRI) data, comprising the steps of (see abstract): 
receiving MRI data at a computer system (par. 27, MR data)); 
processing the MRI data using a joint reconstruction and segmentation process to identify an organ from the MRI data (par. 28, joint reconstruction); 
and displaying the identified organ (par. 24).



Claim(s) 27-28 are rejected under 35 U.S.C. 102a1 as being anticipated by Qin (paper titled “Convolutional Recurrent Neural Network for Dyanmic MR image reconstruction”)
Regarding claim 27, Qin discloses a method for reconstruction of organs from magnetic resonance imaging (MRI) data, comprising the steps of: receiving MRI data at a computer system; processing the MRI data using a motion-guided network to perform dynamic reconstruction of the organ from the MRI data; and displaying the reconstructed organ (see the abstract and first paragraph of page 281).
Regarding claim 28, see the first paragraph of page 281.






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 22 is rejected under 35 U.S.C. 103 as being unpatentable over Speri in view of Wang (20180325477).
Regarding claim 22, Wang teaches joint reconstruction using an ANN in par. 58.
It would have been obvious prior to the filing date of the invention to one of ordinary skill in the art to include in Speri the ability to use an ANN to reconstruct images.  The reason is because ANN can be used to more efficiently reconstruct images because they are trained.  


Claim(s) 23 is rejected under 35 U.S.C. 103 as being unpatentable over Speri in view of Wang in further view of Golden (20180218497).
Regarding claim 23, Speri and Wang do not teach using an ANN to segment. 
Golden teaches this in the abstract.
It would have been obvious prior to the filing date of the invention to one of ordinary skill in the art to include in Speri and Wang to ability to use an ANN for segmentation as taught by Golden.  The reason is that a trained CNN model can more efficiently contour organs based on previous training.  


Allowable Subject Matter
Claims 1-20, 24-26, and 29-31 are allowed.  The prior art does not disclose the specific type of static and dynamic reconstruction recited in the claims.  The prior art also does not disclose a channel wise attention network for static reconstruction.  The specifics of the differentiable network are also not found in the prior art.
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI AKHAVANNIK whose telephone number is (571)272-8622. The examiner can normally be reached 9 AM - 5 PM Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HADI AKHAVANNIK/Primary Examiner, Art Unit 2666